Exhibit 10.8
 
MASTER LICENSE AGREEMENT


This Master License Agreement (this “Agreement”), effective as of the date fully
executed by all parties, is entered into by and between Magnolia Solar, Inc., a
corporation formed under the laws of the state of Delaware  (the “LICENSEE”) and
Magnolia Optical Technologies, Inc., corporation formed under the laws of the
state of Delaware ( the “LICENSOR”).


WHEREAS, the LICENSOR wishes to license certain intellectual property to
LICENSEE; and


WHEREAS, the LICENSEE wishes to license such intellectual property subject to
the terms and conditions contained herein.


NOW THEREFORE, in exchange for the mutual covenants contained herein and other
good and valuable consideration the parties agree as follows:


ARTICLE I
Background


1.00                      LICENSOR represents that it is the holder of certain
trade secrets, proprietary information trade-names, know how and other
intellectual property currently held and which may be developed at some future
date, relating to design and fabrication of thin-film solar photovoltaic cells
and the like (the “INTELLECTUAL PROPERTY”), and is prepared to grant an
exclusive license on established terms to LICENSEE within the territory detailed
hereafter.


1.01                      LICENSEE has examined the relative value of the
INTELECTUAL PROPRTY and wishes to acquire exclusive rights within the territory
detailed hereafter to the INTELLECTUAL PROPERTY for the purpose of making,
leasing, and selling thin-film photovoltaic solar cells and related products,
and other services relating to or utilizing the technology, and for sublicensing
others subject to and pursuant to sublicensing terms and conditions set forth
herein.


ARTICLE II
General Definitions


The terms of this Agreement (other than the names of the parties and Article
headings) that are set forth in upper case letters shall have the meanings set
forth below:


2.00                      LICENSED TERRITORY Worldwide


2.01                      LICENSED FIELD limits the scope of the Agreement to
the trade secrets, patent rights, if any, manufacturing knowledge, and know-how
involved in the making, using and selling of thin-film photovoltaic solar cells
or for sublicensing others to do the same within the LICENSED TERRITORY.


2.02                      LICENSED PRODUCTS refers to any and all products and
services produced and delivered under the LICENSED FIELD,


2.03                      PROPRIETARY INFORMATION means the confidential and
valuable trade secrets, know-how, show-how and manufacturing information
required to properly use the LICENSOR's technology.
 
 
 
 
1

--------------------------------------------------------------------------------



 
ARTICLE III
License Grant and Transfer


3.01                      LICENSOR hereby grants to LICENSEE an exclusive, fully
paid, royalty free License within the designated LICENSED TERRITORY, as
delineated in the LICENSED FIELD, to utilize the INTELLECTUAL PROPERTY to make,
use, offer for sale, and sell the LICENSED PRODUCTS.    Issuance of this License
does not limit or negate the abilities or authority of the LICENSOR outside the
LICENSEE’s designated territory.


3.02                      The LICENSOR also grants pursuant to this Agreement
all rights to all future developments that are directly related to or are
derived from the INTELLECTUAL PROPERTY. Such rights shall automatically vest in
LICENSEE without further action by either party.




ARTICLE IV
Payment of License Fees


4.01                       LICENSEE shall in exchange for the grant of this
license assign, transfer and convey 7,130,000 shares of the LICENSEE’s
restricted common stock, with a par value of $0.0001 (the “LICENSEE STOCK”). The
LICENSEE STOCK has a current value of $.05 per share. Such stock shall be
granted with restrictions to the shareholders, option holders and warrant
holders for number of shares identified by the LICENSOR upon the execution and
delivery of this Agreement. LICENSEE shall issue these shares with the following
restriction:


 
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Act”) or under the securities laws of any state, and may not be
sold, offered for sale, assigned, mortgaged, pledged, hypothecated or otherwise
transferred or disposed of except (i) pursuant to a registration statement under
the Act which has become effective and is current with respect to these
securities; or (ii) pursuant to a specific exemption from registration under the
act but only upon a holder hereof first having obtained the written opinion of
counsel to the Corporation, or other counsel reasonably acceptable to the
Corporation, that the proposed disposition is consistent with all applicable
provisions of the Act as well as any applicable “Blue Sky” or similar securities
laws.”
 


4.02                      The LICENSEE STOCK to be issued and delivered
hereunder will, when issued and delivered, be duly and validly issued, fully
paid, nonassessable and free of Encumbrances and preemptive rights or other
restrictions other than those imposed pursuant to securities laws and those
expressly provided for in this Agreement


ARTICLE V
Sublicensing


LICENSEE shall have the right to extend the licensed technology by further
written agreements on terms not conflicting with the terms of this Agreement, to
any suitable AFFILIATE as a third party licensee or sublicensee in the LICENSED
TERRITORY.  LICENSEE may not sublicense to any such third party whose direct or
in-direct sales would compete with LICENSOR in any way.  LICENSEE's rights to
consideration and redress for default of a third party licensee under such
further written agreements shall be subordinated to LICENSOR in the event of
cancellation of this Agreement or LICENSEE's default hereunder or bankruptcy or
other inability to perform, and this term or words to this effect shall appear
in all third party licensee agreements.


ARTICLE VI
Representations and Disclaimers of Warranties


6.00                      Nothing in this Agreement shall be deemed to be a
representation or warranty by LICENSOR of the viability or profitability of the
LICENSED PRODUCT.  LICENSOR shall not be responsible for any losses or damages
to LICENSEE arising out of the LICENSEE's use of the INTELLECTUAL PROPERTY.


6.01                      LICENSOR shall not be liable for any damages to third
parties as a result of LICENSEE's use of the INTELLECTUAL PROPERTY.


6.02                      LICENSOR does not warrant or represent that any
product or service resulting from the licensed technology is or will be free
from infringement of or by third parties.


6.03                      LICENSEE shall be responsible to bring or defend any
and all infringement actions by or against third parties that may result during
the term of this Agreement; reserving to LICENSOR, to the full extent permitted
under law, the same right to bring or defend in good faith in its own name said
infringement actions when LICENSEE is unwilling or unable to do so, reasonable
costs and proceeds deriving therefrom to be apportioned to the parties according
to their respective benefits under this Agreement.  Both parties shall
communicate and cooperate fully and timely, in good faith, in all such matters.
 
 
 
2

--------------------------------------------------------------------------------



 
ARTICLE VII
Term and Termination


7.00                      This Agreement, including (something is missing here)
may terminate according to another provision in this Section, but if not
otherwise terminated, shall run for ten (10) years. Thereafter, the license
shall renew automatically unless cancelled in writing by one of the parties.


7.01                      In the event of default or failure by either party to
perform any of the obligations under this Agreement, the offending party shall
have thirty (30) days after written notice of such default to correct the
default.  If not corrected after the thirty (30) days period, the non-defaulting
party shall have the option to cancel or terminate this Agreement.  Upon such
termination, the defaulting party may be liable for any and all damages incurred
as a result of such default.


7.02                      Upon termination of this Agreement, the LICENSEE shall
cease using the INTELLECTUAL PROPERTY, and take all reasonable measures to
return the PROPRIETARY INFORMATION including manuals, reports, and notes related
to the LICENSED FIELD, and all agreements, information and accounts relating to
past and present AFFILIATES.    LICENSOR shall also reserve the right to
terminate any and all rights of the Sublicensees of the LICENSEE.


7.04                      The termination rights provided herein shall be in
addition to and not in substitution for any right to damages or injunctive
relief that may be available to or exercisable, nor shall such termination
rights relieve either party from liability or damage to the other party for
breach of this Agreement


ARTICLE VIII
Confidentiality


8.00                      Confidential Information may be disclosed in written
or oral form.  Any written Confidential Information will be marked
"Confidential", any oral Confidential Information will be described as such.
However other information may be Confidential based on the context and manner in
which it is disclosed.


8.01                      LICENSEE agrees to treat all information and material
appropriately disclosed as provided under Section 8.00 as proprietary and/or
confidential, and will protect from disclosure to third parties not similarly
obligated.  LICENSEE further agrees not to make use of such information or
material except in the furtherance of the enterprise contemplated herein and
where not contrary to the interests of the LICENSOR.


8.02                      Any information which LICENSEE can show by written
record was in LICENSEE's possession prior to the disclosure by LICENSOR, was
already in the public domain, or enters the public domain other than through the
fault of LICENSEE shall not be subject to the provisions of Section 8.01.  In
addition, any information that is legally disclosed to LICENSEE by a third party
not similarly obligated shall not be subject to the provisions of Section 8.01.


8.03                      Notwithstanding the provisions of Section 8.01,
LICENSEE may disclose such information to governmental agencies or regulatory
bodies to the extent necessary to satisfy their respective
regulations.  LICENSEE agrees to take actions to insure that the agencies or
bodies treat the information as confidential.


ARTICLE IX
Records and Reports


LICENSEE shall keep accurate and detailed records of all operations affecting
payments hereunder, and shall permit LICENSOR or its duly authorized agent, with
notice, to inspect and copy any such records during regular business hours
throughout the terms of the Agreement, and for a reasonable period of not less
than three (3) years thereafter.


ARTICLE X
Arbitration


Any controversy or interpretation problems that may arise under this Agreement
that cannot be resolved between the parties shall be settled by their good faith
participation in non-binding mediation conducted by a mediator acceptable to
both parties.  Should mediation fail, then by arbitration pursuant to the terms
of the attached Exhibit A.  The parties shall submit to the decision of the
arbitrator (s) and the judgment of any award may be entered into any Court
having jurisdiction.
 
 
 
3

--------------------------------------------------------------------------------



 
ARTICLE XI
Notices


For the purpose of all written communications, materials, and notices the
following addresses shall be used unless changed by written notification to the
other party:


LICENSOR:                                                                     LICENSEE:
Magnolia Optical Technologies, Inc.                                   Magnolia
Solar, Inc.
52 B Cummings Park, Suite 314                                         52 B
Cummings Park, Suite 311
Woburn, MA
01801                                                           Woburn, MA 01801


Phone: (781)
503-1200                                                       Phone: (781)
497-2900
Fax: (781)
932-0847                                                           Fax: (781)
735-0575


ARTICLE XII
General


12.01                      Force Majeure.  If the performance of any party’s
obligation under this Agreement shall be delayed by governmental restriction,
war, civil commotion, riot, strike, lock out, act of God (such as flood or
fire), act or omission of the other party, or other cause which is beyond the
reasonable control of such party, then the performance of such obligations shall
be excused for the period of delay occasioned thereby.  If such period of delay
shall continue for more than one hundred eighty (180) days, then any party shall
have the right thereafter, during the continuance of such delay, to terminate
this Agreement on written notice to the other parties.


12.02                      Binding Effect.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective legal
representatives, successors, and permitted assigns.


12.03                      Modification.  This Agreement shall not be modified,
changed, or amended, except in a writing signed by the party to be charged.


12.04                      Severability.  If any term or provision of this
Agreement, or the application thereof to any person or circumstance, shall, to
any extend, be held invalid or unenforceable by any court of competent
jurisdiction, then the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those to which it is
held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.


12.05                      Headings.  The headings of the several Articles and
Sections of this Agreement are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Agreement.


12.06                      Entire Agreement.  This Agreement sets forth the
entire Agreement and understanding between the parties as to the subject matter
hereof and merges all prior discussions and negotiation between them, and
neither of the parties shall be bound by any condition, definition warranty, or
representation other than as expressly provided in this Agreement, or as duly
set forth on or subsequent to the effective date hereof in writing signed by a
proper duly authorized officer of the party to be bound thereby.
 
 
 
4

--------------------------------------------------------------------------------



 
12.07                      Waiver.  Any party’s failure to enforce the
provisions thereof or to exercise the rights granted hereunder, or the parties’
agreement to waive enforcement thereof, at any time or for any period of time
shall not constitute or be construed as a waiver of any other failure or breach
of such provisions or rights, or any other provisions of this Agreement, or of
the rights of such party thereafter to enforce each and every such provision or
right, nor shall such failure or LICENSEE agreement be deemed to an amendment of
this Agreement.


12.08                      Governing Law.  This Agreement shall be governed by
and construed in accordance with the law of the Commonwealth of Massachusetts
and the United States of America.  The parties hereby agree that this Agreement
shall be enforceable in the courts of the Commonwealth of Massachusetts  and
LICENSEE hereby irrevocably submits to the exclusive jurisdiction and venue of
the federal and state courts located in the Commonwealth of Massachusetts and to
accept service of process by certified mail.


12.09                      Successors and Assigns.  This Agreement may be
assigned by LICENSEE to any purchaser of some or all of its entire business to
which this Agreement relates with the consent of LICENSOR, which consent may not
be unreasonably withheld, provided that the assignee agrees in writing to be
bound by the terms of this Agreement.


12.10                      Counterpart Copies.  This Agreement may be executed
in one or more counterpart copies, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument.


IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by their duly authorized officers or representatives on the respective dates and
at the respective places hereinafter set forth.




Magnolia Optical Technologies, Inc. (Licensor)


By: /s/ Ashok Sood


Name: Dr. Ashok K. Sood
 
 
Title: President
 
 
Date: _April 30, 2008______






Magnolia Solar, Inc. (Licensee)


By: /s/ Yash Puri


Name: Dr. Yash R. Puri
 
 
Title: Executive Vice President
 
 
Date: _April 30, 2008______


 
 
 
5

--------------------------------------------------------------------------------



 
EXHIBIT A
ALTERNATIVE DISPUTE RESOLUTION
 
 
A.  
Except as provided in subdivision B of this Section, neither Party to this
Agreement shall file

suit in any court for any dispute arising out of this Agreement until they have,
in good faith, attempted to resolve the dispute according to the following
procedures:


1. In the event of a dispute or controversy (“the Dispute”) based upon or
arising out of, or pertaining to or related to or in connection with, this
Agreement, the Parties agree to meet informally, and promptly confer regarding
their respective positions and interests in any such Dispute, with a view toward
attempting to improve their mutual ability to make informed decisions relating
to said Dispute, and they agree to use their best efforts to resolve any such
Dispute between them.  The Parties’ executives or representatives with authority
to resolve any Dispute shall meet at a mutually acceptable time and place,
within fifteen (15) days after receipt of a letter (“Notice of Negotiation”)
requesting a meeting pursuant to this section, sent by either party, and
thereafter shall meet as often as they deem necessary, shall exchange relevant
information and shall, recognizing their mutual interest, diligently endeavor to
resolve the Dispute in a manner satisfactory to the Parties.  All reasonable
requests for information made by one Party to the other shall be honored.  Each
Party shall bear its own legal expenses, attorneys’ fees and costs of all
experts and witnesses incurred with respect to the negotiations.


2. All negotiations pursuant to foregoing provisions of this section shall be
confidential, shall not be disclosed to anyone other than a Party’s own counsel
of record, and shall be treated as compromise and settlement negotiations for
the purpose of applicable rules of evidence and for all other purposes.


B.  Any disputes between the Parties not resolved by mediation as set forth in
subdivision A of this section shall then be decided by arbitration in accordance
with the laws of the Commonwealth of Massachusetts.  Arbitration shall be
brought upon the written notice of one Party to the other of a demand for
arbitration, which includes a recitation of the claim or dispute for which
arbitration is sought.  Arbitration shall be before a single arbitrator mutually
agreed upon by the Parties. If the Parties fail to agree upon an arbitrator,
each Party shall choose one arbitrator and these two arbitrators shall select a
disinterested third party as the third arbitrator.  Any award or findings of the
arbitration panel shall be final and binding on the Parties, and judgment on any
such award may be entered in any court having competent jurisdiction.


C. Notwithstanding the foregoing provisions, nothing in this section or this
Agreement shall prevent either Party from seeking temporary restraining orders,
preliminary injunctions or such other provisional, equitable relief from a court
of competent jurisdiction in the event of a material reach of the terms of this
Agreement.  However, prior to seeking such extraordinary relief, the Party
seeking such relief must make a good faith determination that the exigencies of
the claimed material breach of terms requires such immediate and extraordinary
relief.

 
 
 
6